DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicants’ amendments to the specification of June 30, 2021, are noted and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,390,760 to Chen in view of US Pub. No. 2010/0159770 to Walser, with SWICOFIL cited as evidence of properties of nylon.
Regarding claims 1-6, 8-13, and 16-18, Chen teaches composite nanofiber materials comprising a plurality of nanofibers intertwined with a plurality of coarse fibers to form one or more layers (Chen, Abstract).  Chen teaches that coarse fibers refers to fibers larger in size than 
Chen teaches that a nonwoven web is formed by a variety of conventional processes such as hydroentangling (Chen, column 4 lines 49-60).  Additionally, Chen teaches that the composite can comprise layers (Id., column 15 lines 3-39).  However, Chen does not appear to teach forcing fibers from one layer into another layer by hydrofluid treatment.
Walser teaches a similar nonwoven web and filter media containing partially split multicomponent fibers (Walser, Abstract).  Walser teaches that the nonwoven web may be part of a laminate structure, including an additional layer comprising one or more nonwoven web layers such as spunbond nonwoven webs and meltblown nonwoven webs (Id., paragraph 0033).  Walser teaches that once formed, the nonwoven web is subjected to a hydraulic treatment process, often referred to as hydraulic entangling, wherein fibers in the nonwoven web are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of Chen, wherein fibers in the layers are entangled into the fibers of an adjacent layer, as taught by Walser, motivated by the desire of forming a conventional composite material wherein the layers are held together by a method known in the art as being predictably suitable for filtration materials.  Note that since the fiber are entangled into the fibers of an adjacent layer, each of the fibers of each layer at least penetrate into the adjacent layer.
	Regarding claim 2, the prior art combination teaches that the web have pore sizes such as less than about 5 microns (Chen, column 21 lines 19-36).
	Regarding claims 5, 8, 17, and 18, the prior art combination teaches that the splittable fibers comprise polypropylene or polyester islands, wherein the fiber diameter can be from about 0.1 to about 4 microns (Chen, column 20 lines 39-50).  Note that polyester is known in the art as having a density of 1.38 g/cm3, and that the claimed dtex range for polyester results in a diameter range of about 0.9605 µm to about 8.591 µm.  Additionally, Chen teaches that the meltblown microfibers have an exemplary average diameter range of about 4 to about 50 microns, such as nylon fibers (Id., column 6 line 27 to column 7 line 4).  Note that nylon is ordinarily known in the art as having a density of about 1.14 g/cm3, such that a resulting denier would be between about 0.90 dtex and 22 dtex, as evidenced by SWICOFIL, based on the exemplary average diameter range. Additionally, Chen teaches that the microfibers can further include ultra 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the titer of the split fibers or the meltblown fibers, such as within the claimed ranges, motivated by the desire of forming a conventional composite material based on the totality of the teachings of Chen.
	Regarding claims 6 and 9, the prior art combination teaches that the composite web comprises from about 1 to about 99% electrospun fibers and from 0 to 99% meltspun fibers (Chen, column 19 lines 51-56).  The prior art combination teaches that the percentage of nanofibers varies the properties of the composite, including the pore size (Id., column 21 lines 19-36).  The prior art combination teaches that the nanofibers combined with larger fiber sizes result in composite materials having similar porosity properties while providing a relatively low pore size and high surface area (Id., column 28 lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, and adjusting and varying the amounts of the split fibers and the meltblown fibers, such as within the claimed ranges, motivated by the desire of forming a conventional composite material having the desired properties, such as pore size and surface area, based on the totality of the teachings of Chen.

Regarding claim 13, the prior art combination does not appear to teach the claimed fraction filtration efficiencies.  However, since the prior art combination establishes a pore size of less than about 5 microns, or less than about 1 micron, the invention of the prior art combination would appear to comprise a fraction filtration efficiency as claimed. 
Alternatively, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed properties would appear to be present or naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is only Applicants to prove otherwise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Walser, as applied to claims 1-6, 8-13, and 16-18, and further in view of US Pub. No. 2005/0266760 to Chhabra.
Regarding claim 7, the prior art combination does not appear to teach the melt flow rate of the meltblown fibers.  However, Chhabra teaches nonwoven web comprising a layer having a significant number of nanofibers (Chhabra, Abstract).  Chhabra taches that suitable thermoplastic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite material of the prior art combination, wherein the meltblown fibers are formed from polymers having a melt flow rate, such as within the claimed range, as taught by Chhabra, motivated by the desire of forming a conventional composite material comprising polymer properties, such as a melt flow rate, known in the art as being predictably suitable for meltspinning polymers suitable for use in filters.

Response to Arguments
Applicants’ arguments filed June 30, 2021, have been fully considered but they are not persuasive. Applicants argue that the rejection does not include the word filaments, solidified, titer or dtex, all of which are present in claim 1.  Examiner respectfully disagrees.  Chen teaches that the nanofibers may be splittable fibers, such as islands-in-the-sea nanofibers comprising polypropylene or polyester islands, wherein the fiber diameter can be from about 0.1 to about 4 microns.  Note that at the section recited, the fiber splits into numerous small filaments.  Since the fibers are split, the fibers would be in solid form.  Regarding the average titer, one of ordinary skill in the art would recognize that a fiber diameter from about 0.1 to about 4 microns would be less than 1 dtex.  For example, as set forth above, polyester is known in the art as having a density of 1.38 g/cm3.  The claimed dtex range set forth in claim 5 for polyester results in a diameter range of about 0.9605 µm to about 8.591 µm.  


Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786